DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 6/28/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “synchronization electronics arranged to synchronize the at least one deflector with the photon source” from former dependent claim 9 into independent claim 1, which changes the scope of the dependent claims.
	Applicant distinguishes the pulsed electron source in Zewail with the Applicant’s invention, in particular with regards to the recitation of the deflector synchronized with the source. However, the claims are sufficiently broad to read on synchronization generally. Domer teaches the trigger pulses that generate the laser and electron pulse must be at least generally synchronized to the detector, as well as the blanker deflector 2, and the frame shifting deflectors 7 (see Domer, p4370, col 2, last para, p4371, col 1, para 1). Kondo teaches further synchronization of blanking and steering deflectors to improve the ability to irradiate the sample only when required after switching (see Kondo, [0120]). it is noted that under the broadest reasonable interpretation of the claims, the synchronization can read on blocking the beam for other reasons, including blocking pulsed beams when the analysis is complete. Although the cited reference(s) is/are different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s). Examiner respectfully suggests clarifying the nature of the synchronization and/or the specific structural configuration changes caused by the synchronization.  
	Applicant argues Zewail fails to disclose is a CCD camera (image detector) and not an electron detector. However, under the broadest reasonable interpretation of the claims, the CCD camera detection system of Zewail is nevertheless an electron detector because it is detecting and measuring electrons (see e.g. discussion of EELS spectroscopy, [0051]). Although the cited reference(s) is/are different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s). Further Zewail teaches additional dark and bright field detectors 225 and 227 (see [0051]).
	Applicant argues Domer’s deflector is the opposite of the aim of the invention since the continuous beam is always cut off by the deflector to perform the measurement. However, the claims are sufficiently broad to read on system. As discussed above, some general synchronization is required 
	In response to Applicant’s argument that Kondo fails to disclose the photon source, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Although the cited reference(s) is/are different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3-5, 11-12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail et al. (US20160005566A1) in view of Luiten et al. (US20180151329A1) [hereinafter Luiten].
	Regarding claim 1, Zewail teaches a spectroscopy device, comprising: 
	an electron source (see fig 2: 110) arranged to emit a flux of electrons towards a sample (see 130); 
	a pulsed photon source (see [0009]) emitting photon pulses towards said sample (see e.g. 135); 
	at least one spectrometer (see 230) for energetically dispersing a flux of electrons originating from the sample (see fig 2); 
	at least one electron detector (see 232); and 
	at least one deflector (see e.g. image deflection coil in fig 2) between the electron source and the at least one electron detector (see fig 2), synchronized with said pulsed photon source to allow or prevent the passage of electrons emitted by said electron source, towards said electron detector (required for intended operation of system, see fig 2, generally [0032]); and

	Zewail fails to explicitly disclose synchronization electronics arranged to synchronize the at least one deflector with the photon source.
	However, at least some generalized synchronization would have been required for the intended operation of deflecting the different electron pulses to different places (see e.g. [0032]). Further some kind of synchronization and synchronization electronics would be required for the intended operation of both controlling power to the system, and also correlating an image with irradiation conditions. The use of such electronics and general synchronization was well known in the art at the time the application was effectively filed. For example, Luiten teaches synchronizing a detector with the pulsed source (see Luiten, [0038,49-51]), as well as accordingly controlling/generally synchronizing all components through synchronization electronics (see e.g. [0062]), as a specific system to obtain sufficient pulsed images to effectively measure temporal processes (see [0051]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Luiten in the system of the combined prior art to enable the intended operation of the system and optimize use of the detector for pulsed sources, in the manner taught by Luiten. Therefore, the combined teaching of Zewail and Luiten teaches synchronizing the deflector with the photon source. 

	Regarding claim 3, the combined teaching of Zewail and Luiten teaches comprises at least one deflector (see Zewail, fig 2 above objective lens, beam bending requiring some kind of deflector), called upstream deflector, positioned between the sample and the electron source (see fig 2).
	Regarding claim 4, the combined teaching of Zewail and Luiten teaches at least one deflector (see Zewail, fig 2, image deflection coil), called downstream deflector, positioned between the sample and the electron detector (see fig 2).
	Regarding claim 5, the combined teaching of Zewail and Luiten teaches at least one upstream deflector (see Zewail, fig 2 above objective lens, beam bending requiring some kind of deflector); and - at least one downstream deflector (see Zewail, fig 2, image deflection coil).
	Regarding claim 11, the combined teaching of Zewail and Luiten teaches the synchronization electronics are arranged to synchronize said at least one controllable electron detector, and in particular to synchronize the at least one controllable electron detector with the photon source (see Luiten, [0038,49-51]) and/or the at least one deflector (required for intended operation of system). 
Regarding claim 12, the combined teaching of Zewail and Luiten teaches the photon source is a pulsed laser source (see Zewail, [0051]).

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail and Luiten, as applied to claim 1 above, and further in view of Feist et al., Ultrafast transmission electron microscopy using a laser-driven field emitter: Femtosecond resolution with a high coherence electron beam, 176 Ultramicroscopy 63 (2017) [hereinafter Feist].
	Regarding claim 2, the combined teaching of Zewail and Luiten fails to explicitly disclose the electron source is arranged to emit a continuous flux of electrons. However, Feist teaches a system for a pulsed laser triggered cathode (see Feist, abstract, p63, col 1, para 2, note also fig 1) that can emit both pulsed and continuous fluxes of electron beam (see abstract, p65, col 2, para 5) which provide the flexibility to operate a microscopy system for different analysis modes (see p64, col 1, para 2). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Feist in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to increase control over the output, and enable the flexibility to use continuous beams for different analytical modes, in the manner taught by Feist.

Claim(s) 6, 7, and 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail and Luiten, as applied to claim 1 above, and further in view of Dömer, High-speed transmission electron microscope, 74 Review of Scientific Instruments 4369 (2003) [hereinafter Domer] and Kondo et al. (US20180130634A1) [hereinafter Kondo].
	Regarding claim 6, the combined teaching of Zewail and Luiten fails to explicitly disclose the upstream deflector has an open duration greater than the open duration of the downstream deflector. It is unclear how the image deflection coils specifically operate. However, the use of operating upstream and downstream deflector together for different durations was well known in the art at the time the application was effective filed. (For example, Domer teaches using two sets of deflectors with a pulsed photocathode source (see Domer, p4370, fig 1: 2,7)). Furthermore, Kondo teaches the upstream deflector has an open duration greater than the open duration of the downstream deflector (see Kondo, [0116], 212 is active/open at each position on sample, note fig 2, while 24 is only open for a given sample position less than the full amount), which improves the ability to irradiate the sample only when required after switching (see [0120]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kondo (and Domer) in 
	Regarding claim 7, the combined teaching of Zewail and Luiten fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Domer and Kondo, for similar reasons as claim 6 above. Therefore, the combined teaching of Zewail, Luiten, Domer, and Kondo teaches at least one deflector is a magnetic, electrostatic (see Kondo, [0062]), photo-initiated deflector or a radiofrequency cavity.
	Regarding claim 14, the combined teaching of Zewail and Luiten fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Domer and Kondo, for similar reasons as claim 6 above. Therefore, the combined teaching of Zewail, Luiten, Domer, and Kondo teaches the device comprises a moveable sample support (see Kondo, [0058]).

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, Luiten, Domer, and Kondo, as applied to claim 6 above, and further in view of Tiemeijer et al. (US20110278451A1) [hereinafter Tiemeijer],
	Regarding claim 8, the combined teaching of Zewail, Luiten, Domer, and Kondo fails to explicitly disclose several detectors, in particular positioned downstream of the spectrometer. However, the use of several and/or segmented detectors was well known in the art at the time the application was effectively filed. For example, Tiemeijer teaches a system to detect both core-loss and low-loss bright field electrons using several detectors downstream of the spectrometer (see Tiemeijer, fig 3: 340,334), to determine presence of materials simultaneously with crystallographic information (see [0043]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Tiemeijer in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to learn more information about the sample, as well was enable the intended operation of the system with a particular detector, in the manner taught by Tiemeijer. 

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail and Luiten, as applied to claim 1 above, and further in view of de Jong et al. (US20160086762A1) [hereinafter de Jong].
Regarding claim 10, the combined teaching of Zewail and Luiten fails to explicitly disclose at least one electron detector has controllable exposure. However, it was well known in the art at the time the application was filed to adjust detector exposure for different operations and specimens. For example, de Jong teaches controlling exposure time to optimize for different analyses (see e.g. de Jong, ZLP, PRP, CLP, [0051-57]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to enable the ability to optimize over different operational modes, in the manner taught by de Jong. 

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail and Luiten, as applied to claim 1 above, and further evidenced by Zewail et al. (US8429761B2) [hereinafter Zewail II].
	Regarding claim 13, the combined teaching of Zewail and Luiten teaches the photon source is wavelength-tunable (see Zewail II, col 6, lines 55-64, incorporated by reference in Zewail, [0051]). Additionally, it is noted that it has been held that the provision of adjustability, where needed, involves only routine skill the art. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881